On Application for Rehearing.
LAND, J.
We may concede the contention of the learned counsel for the plaintiff that, scientifically speaking, petroleum is a “mineral,” and that its extraction from the bowels of the earth is a “mining operation.” But petroleum is a substance of a peculiar character, and differs in many respects from coal and other minerals which have a fixed situs. Petroleum also requires an entirely different process of mining, so called. As late as 1897 it was deemed necessary to pass an Act of Congress to class petroleum as a mineral in the sense of the mining laws of the United States. Act Feb. 11, 1897, c. 216, 29 Stat. 526; section 2333, Rev. St. (U. S. Comp. St. 1901, p. 1434).
In 1898 no oil or gas wells existed in the state of Louisiana, and it was not until 1910 that oil and gas were classed with “other minerals.” Acts No. 172 and 196 of 1910. *490The Civil Code refers to “mines and quarries” as worked or opened, and not opened, and as the subjects of usufruct and of lease. Articles 552, 2738.
The term “mining operations,” as used in the Constitution of 1898, if taken in its most general sense, may be construed to include all operations to obtain anything from the earth which is not animal or vegetable, such as water gases, and mineral oils.
But in its ordinary acceptation the verb “mine” means to “dig” in the earth to get ore, metals, coal, or precious stones, and the noun “mine” means a pit or excavation in the earth, from which metallic ores, precious stones, or other minerals substances are taken by digging; distinguished from the pits from which stones for architectural purposes are taken, and which are called “quarries.” Webster’s International Dictionary, verb. The question before us is whether the term “mining operations” was used by the framers of the Constitution of 18981 as a most general classification of things, or in its most usual signification. One of the canons for the construction of laws is thus expressed in Oiv. Code, art. 14:
“The words of a law are generally to be understood in their most usual signification, without attending so much to the niceties of grammar rules as to the general and popular use of the words.”
The same canon is also expressed in article 1946 of the Civil Code:
“The words of a contract are to be understood, like those of a law, in the common and usual signification, without attending so much to grammatical rules, as to general and popular use.”
Another rule of construction is that exemptions from taxation are strictly construed, and doubt as to the legislative intent is fatal to the claim of immunity.
The claim of exemption urged by the plaintiff is at least doubtful, and for that reason must be denied.
Rehearing refused.